Title: Thomas Jefferson to Alexander Garrett, 23 June 1817
From: Jefferson, Thomas
To: Garrett, Alexander


          
            Dear Sir
             Monticello June 23. 17.
          
          I thought it so important to close with mr Perry & especially to get a clause for the conveyance of the land put into writing that I undertook to sign the inclosed paper in your name. we have agreed that 2. copies of this shall be made, the one for him the other for you, leaving out the clause for conveying the land, and that the deed for the land shall be signed at the same time with the 2. copies of the articles. these you will of course sign for yourself, when the one I inclose may be destroyed.
          I inclose you also a letter from mr Lee, from which you will see on what ground stands our chance for a stocking weaver. be so good as to shew it to mr Leitch & any others of the gentlemen who take an interest in promoting the town. the question is whether a good young man of 18. or 20. can be found who will go and learn the art.   We have now the Carnation cherries in perfection if you think them worth sending for, for our little messenger & his mule are constantly on the go somewhere or other. perhaps mr Leitch also would think the cherries worth sending for, & if so, they are at his service. I salute you with friendship and respect.
          Th: Jefferson
        